[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1312

              TRANS NATIONAL COMMUNICATIONS, INC.,

                      Plaintiff, Appellee,

                               v.

                   OVERLOOKED OPINIONS, INC.,

                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Nancy Gertner, U.S. District Judge]


                             Before

                     Torruella, Chief Judge,
               Boudin and Lipez, Circuit Judges.



     C. Enrico Schaefer and Smith & Johnson, Attorneys, P.C. on
brief for appellant.




                         July 12, 2000
            Per    Curiam.       Overlooked      Opinions,         Inc.    (“OOI”)

appeals from the district court’s denial of its motion

pursuant    to     Fed.R.Civ.P.         60(a)    for      correction       of   the

judgment    entered        in    its    favor    to      include    prejudgment

interest pursuant to Mass.Gen.Laws ch. 231, § 6C.

            “In diversity cases, state law must be applied in

determining       whether       and    how   much     pre-judgment        interest

should be awarded.” Fratus v. Republic Western Ins. Co., 147
F.3d 25,    30     (1 st   Cir. 1998).          Under Massachusetts law,

prejudgment       interest        “attaches         automatically”        to    all

judgments    for     pecuniary         damages      in   breach     of    contract

actions. O’Malley v. O’Malley, 419 Mass. 377, 381 (1995).

The statute provides that interest “shall be added by the

clerk of the court to the amount of damages.” Mass.Gen.Laws

ch. 231 §6C.      It “commands a ministerial act.” O’Malley, 419
Mass. at 381.

            Here, the form of judgment entered was one that had

been agreed upon and proposed by the parties.                        It awarded

damages to OOI on certain claims, including a breach of

contract claim, “exclusive of interest and costs.”                          At the

time that judgment entered, some of OOI’s counter claims

against Trans National Communications, Inc. (“TNC”) had not

yet been adjudicated.            The proposed form of judgment agreed
to by the parties and adopted by the court included the

following statement:

           All other claims by [OOI] against [TNC],
           including but not limited to claims for
           attorney’s fees, are dismissed with
           prejudice, having been knowingly and
           intentionally waived by [OOI].


Judgment   in   that   form     entered   on    August     4,   1999.   On

November   2,   1999,     OOI    filed    its     motion    pursuant    to

Fed.R.Civ.P. 60(a), for the district court to correct the

judgment   to   include       prejudgment       interest    pursuant    to

Mass.Gen.Laws ch. 231, § 6C.

           Rule 60(a) allows for the correction “at any time”

of “clerical mistakes” or “errors arising from oversight or

omission.” Fed.R.Civ.P. 60(a).              It “enables a court to

ensure that its orders, judgments, and other parts of its

record of proceedings are an accurate reflection of the true

actions and intent of the court and the parties.” 12 James

Wm. Moore, Moore’s Federal Practice § 60.02[1] (3d ed.).

“Rule 60(a) is not a vehicle . . . to change that which has

been deliberately done.” 11 Charles Alan Wright, Arthur R.

Miller and Mary Kay Kane, Federal Practice and Procedure §

2854 at 249 (2d ed. 1995).

           In denying OOI’s Rule 60(a) motion, the district

court found that the failure of the judgment to include

                                   -3-
 prejudgment       interest   did    not   result       from   oversight    or

 omission, but instead accurately reflected the agreement of

 the parties “through an assented-to judgment in which all

 but    post-judgment     interest     was      waived.”    Memorandum     and

 Order, 1/25/00, pp. 5-6.           The district court specifically

 found, based upon the language of the assented-to judgment

 and OOI’s course of conduct after judgment entered, that the

 omission    of    prejudgment      interest     from    the   judgment    was

 consistent with the parties’ agreement.                   That finding is

 supported    by    the   record    and    is   not     clearly    erroneous.

 Because    the    district   court       supportably      found    that   the

 judgment’s failure to include prejudgment interest was an

 accurate reflection of the parties’ intent, it properly

 denied OOI relief pursuant to Fed.R.Civ.P. 60(a).1

             The district court’s denial of OOI’s Motion to

 Correct a Clerical Mistake is affirmed. See Loc. R. 27(c).




    1  OOI argues on appeal that its statutory right to
prejudgment interest is not waivable.     However, OOI has not
cited, and we are not aware of, any authority supporting the
position that parties may not enter an agreement to waive their
right to prejudgment interest under Massachusetts law.

                                     -4-